Citation Nr: 0307688	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  98-10 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as skin carcinoma due to herbicide exposure.

2.  Entitlement to service connection for residuals of a 
motor vehicular accident, claimed as facial scarring, neck 
and back injuries, and lumbar spinal arthritis with numbness 
of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend 


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1965 to 
October 1967.  His awards include an Army Commendation Medal 
for heroism in Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the New Orleans, Louisiana, Regional Office (RO), which 
denied service connection for a skin disorder, claimed as 
skin carcinoma due to herbicide exposure, and for residuals 
of a motor vehicular accident.  An August 1998 RO hearing was 
held.

In October 1999, the Board remanded the case to the RO for 
additional evidentiary development.  

Parenthetically, that April 2002 rating decision also granted 
service connection for diabetes associated with herbicide 
exposure (on the basis of presumptive service connection), 
including diabetic peripheral neuropathy involving the lower 
extremities (feet).  


REMAND

As the October 1999 Board remand pointed out, although 
certain service records documented treatment for a cervical 
sprain due to an in-service September 1967 motor vehicular 
accident, appellant's service medical records were 
incomplete.  It was noted that although in June 1997, the 
National Personnel Records Center (NPRC) submitted certain 
service medical records/accident investigative reports and an 
accompanying written notation, which indicated that no other 
medical records were on file, NPRC also requested that the RO 
provide dates, places, and alleged disease/injury in order 
for NPRC to search for any in-service hospital treatment 
records.  It did not appear that the RO provided said 
requested information to NPRC.  It is noted that the Board 
has been informed that some service hospitalization records 
are kept separately from service medical records and must be 
requested separately.

Pursuant to the remand, the RO contacted appellant and the 
in-service hospitals in question for such records, but no 
such records were forthcoming.  However, it still does not 
appear that the RO has provided said requested information to 
NPRC in order for that agency to search for any in-service 
hospital treatment records.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Appellant has specifically alleged that the 
claimed disabilities are related to that service period, and 
any additional service medical records might prove relevant 
in deciding the etiology of these disabilities.  Thus, the 
Board will defer a decision on the service connection issues, 
pending additional search for relevant service medical 
records.  

As the Board remand also pointed out, although on June 1991 
VA examination, there was scaly dermatitis of the feet and 
1998 VA outpatient treatment records referred to a lesion or 
keratoses behind the right ear, no medical opinion as to 
their etiology was rendered.  Although pursuant to remand, 
the RO did arrange for a VA dermatologic examination that was 
conducted in June 2000, the examination report appears 
inadequate, particularly in not addressing whether any skin 
conditions of the feet and right ear area are causally or 
etiologically related to appellant's service, including any 
herbicide exposure, or whether skin carcinoma, chloracne, or 
other acneform disease consistent with chloracne, are 
currently manifested, and if so, are causally or 
etiologically related to service, including any herbicide 
exposure.  See Stegall, supra.  

Additionally, although pursuant to remand, a June 2000 VA 
fee-basis orthopedic examination was conducted, the 
examination's medical opinion rendered as to etiology of the 
claimed orthopedic disabilities was rather cursory and vague, 
apparently relying on the absence of "history of reinjury" 
to the neck or back between 1967 and 1991 for the conclusion 
that cervical and lumbar spine degeneration was due to the 
aging process.  Another examination would appear beneficial 
in resolving the etiological question involving his cervical 
and lumbosacral spinal disabilities, particularly in light of 
the diagnoses rendered therein apparently suggesting that any 
cervical/low back disabilities were "aggravated" by the 
recently service-connected diabetes.   

With respect to another matter, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et. seq. (West 2002) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  However, as to the appellate issues, 
it does not appear that the RO has expressly satisfied the 
Veterans Claims Assistance Act of 2000 requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following:

1.  The RO should directly request NPRC 
to search for any additional service 
medical records (including, but not 
limited to, any inpatient treatment at 
"Rapides" General Hospital, Alexandria, 
Louisiana, Baptist Hospital, Alexandria, 
Louisiana, and Fort Polk, Louisiana, Army 
Hospital, for residuals of a motor 
vehicular accident on or proximate to 
September 1967; and any such records 
should be associated with the claims 
folders.  In the event that records are 
unavailable, this should be noted in 
writing in the claims folders.  To the 
extent the appellant's assistance is 
needed in determining any details for an 
informed request, his assistance should 
be requested.

2.  With respect to the issues of service 
connection for a skin disorder, claimed 
as skin carcinoma due to herbicide 
exposure, and for residuals of a motor 
vehicular accident, claimed as including 
facial scarring, neck and back injuries, 
and lumbar spinal arthritis with numbness 
of the lower extremities, the RO should 
arrange for appropriate VA examinations, 
such as dermatologic and orthopedic, to 
be conducted.  All indicated tests should 
be accomplished and all clinical findings 
should be reported in detail.  The claims 
folders should be provided to the 
examiners for review prior to the 
examinations.

A.  The dermatologist should opine, with 
degree of probability expressed in terms 
of is it at least as likely as not, as to 
the etiology of any chronic skin disorder 
currently present (i.e., is any chronic 
skin disorder, including, but not limited 
to, skin carcinoma, chloracne, or other 
acneform disease consistent with 
chloracne, currently manifested, and if 
so, is it causally or etiologically 
related to appellant's service, including 
any herbicide exposure)?  All pertinent 
areas of skin should be examined, 
including, but not limited to, the feet 
and behind the right ear; and the 
etiology of any skin disorder should be 
rendered.  

A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.

B.  The orthopedist should opine, with 
degree of probability expressed in terms 
of is it at least as likely as not, as to 
whether any chronic residuals of an in-
service motor vehicular accident are 
currently manifested (i.e., are any 
facial/scalp scarring, neck and back 
injuries, cervical spinal pathology, and 
lumbar spinal pathology with numbness of 
the lower extremities currently 
manifested, and if so, are they (i) 
causally or etiologically related to 
appellant's service, including an in-
service motor vehicular accident, or (ii) 
did the service-connected diabetes 
mellitus aggravate such disabilities?  
The term "aggravate" used herein refers 
to post-service aggravation of a non-
service-connected condition by a service-
connected condition, to wit: an increase 
in severity of a non-service-connected 
disability (any additional impairment of 
earning capacity) attributable to and 
caused by an already service-connected 
condition.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  

A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.

3.  The RO should send appellant adequate 
written notification as to the 
information and evidence necessary to 
substantiate the claims at issue, 
including which evidence is to be 
provided by the appellant, and which by 
VA.  See Quartuccio, supra.; and the 
Veterans Claims Assistance Act of 2000.  

4.  The RO should review any additional 
evidence and readjudicate the issues of 
service connection for the claimed 
disabilities under appropriate statutory 
and regulatory provisions.

When the aforementioned development has been accomplished, to 
the extent the benefits sought are not granted, the case 
should be returned to the Board for further appellate 
consideration, to the extent such action is in order.  No 
action is required of the appellant until he is notified.  
The Board intimates no outcome in this case by the action 
taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




